      Case 1:20-cv-12080-MLW Document 14 Filed 12/01/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



DR. SHIVA AYYADURAI,

                            Plaintiff,

                       v.                          CIVIL ACTION
                                                   NO. 1:20-cv-12080-MLW
WILLIAM FRANCIS GALVIN, in his official
capacity as the Secretary of the Commonwealth
of Massachusetts,

                            Defendant.



OPPOSITION TO PLAINTIFF’S REQUEST TO DESIGNATE THIS MATTER AS A
              RELATED CASE UNDER LOCAL RULE 40.1




                                          1
         Case 1:20-cv-12080-MLW Document 14 Filed 12/01/20 Page 2 of 4




        Pursuant to this Court’s Order of November 24, 2020, the Defendant, William F. Galvin

in his official capacity as the Secretary of the Commonwealth, submits this brief in opposition to

Plaintiff Shiva Ayyadurai’s attempt to designate this case (“Galvin II”) as related to an earlier

filed case brought by Plaintiff against the Secretary and other defendants, Ayyadurai v. Galvin et

al., Docket No. 1:20-cv-11889-MLW (“Galvin I”).

        Local Rule 40.1(g)(1) provides, in relevant part, that “a civil case shall be deemed related

to another civil case only if” (a) “some or all of the parties are the same” and (b) the cases

involve the same or substantially similar issues of fact or the cases arise out of the same

occurrence, transaction, or property. Although some of the parties in these two cases are the

same – Plaintiff and one of the named Defendants from Galvin I are the parties here – Galvin II

does not involve the same or substantially similar issues of fact as Galvin I, nor does it arise out

of the same occurrence as the earlier-filed case. As this Court observed in the Order of

November 24, 2020, Galvin I presents a First Amendment claim: whether the state coerced

Twitter to delete Plaintiff’s Tweets or to suspend Plaintiff’s Twitter account. 1 Galvin II, by

contrast, turns on Plaintiff’s allegations that the Commonwealth violated a federal criminal

statute in counting votes during the September 1, 2020 primary election. Although there is some

superficial overlap between the two cases – namely Plaintiff’s baseless assertion that the

Commonwealth destroyed ballots – the core allegations and legal issues that underly Galvin I are




1
          The Secretary disputes that he has somehow evaded service in Galvin I, as Plaintiff
speculates. The Secretary does not have – and never has had – state police assigned to his home.
It is, of course, Plaintiff’s responsibility to effect service on all defendants in Galvin I, and in any
event, (1) the Secretary’s attorneys have encouraged Plaintiff to send them a form waiver of
service that can be presented to the Secretary, and (2) a summons was delivered to the
Secretary’s home on Thanksgiving day.


                                                   2
         Case 1:20-cv-12080-MLW Document 14 Filed 12/01/20 Page 3 of 4




entirely distinct from those in Galvin II. While the truth of the ballot-destruction and vote-

altering allegations are central factual issues of this case, they are not germane at all to Galvin I.

       As a result, the litigation of these two cases will inevitably take different paths: discovery

will develop different relevant facts, the parties will present different legal issues and arguments

to the Court, and the Court will ultimately resolve fundamentally different legal claims.

Compare Shedlock v. Spencer, No. CIV.A. 11-11603-NMG, 2012 WL 1358645, at *1 (D. Mass.

Apr. 17, 2012) (finding two cases unrelated under Local Rule 40.1 in part because “the two cases

do not involve the same claims, events, or questions of fact and law”) with Khojah v. Moniz, No.

CV 19-12508-PBS, 2020 WL 93954, at *1 (D. Mass. Jan. 8, 2020) (concluding that two cases

are “related” under Local Rule 40.1 where they “involve the same claim”). Accordingly, as

Plaintiff’s two suits against the Secretary do not involve the same issues of fact or arise out of the

same occurrences, the Secretary objects to Plaintiff’s designation of these two cases as related

pursuant to Local Rule 40.1(g)(6) and urges this Court to have Galvin II randomly reassigned.

                                                        Respectfully submitted,

                                                        MAURA HEALEY
                                                        ATTORNEY GENERAL

                                                        /s/ Adam Hornstine
                                                        Anne Sterman (BBO No. 650426)
                                                        Adam Hornstine (BBO No. 666296)
                                                        Assistant Attorneys General
                                                        Government Bureau
                                                        One Ashburton Place
                                                        Boston, MA 02108
                                                        (617) 963-2524
                                                        Anne.Sterman@mass.gov
                                                        (617) 963-2048
                                                        Adam.Hornstine@mass.gov




                                                   3
         Case 1:20-cv-12080-MLW Document 14 Filed 12/01/20 Page 4 of 4




                                    CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF) and
that a copy will be sent to those indicated as non-registered participants by email on December 1,
2020.

                                                     /s/ Adam Hornstine
                                                     Adam Hornstine
                                                     Assistant Attorney General




                                                 4
